Title: To George Washington from Christian Febiger, 10 February 1782
From: Febiger, Christian
To: Washington, George


                  
                     
                     Sir
                     Cumberland old Courthouse February 10th 1782
                  
                  I was this moment honour’d with your Excellencys of the 12th ultimo inclosd from Governor Harrison.  I must intreat your Excellency’s Pardon for not haveing inform’d you of my Situation before, which was in the first place owing to my knowledge of the Multiplicity of Bussiness, which allways surround your Excellency and haveing nothing pleasing to communicate and a Certainty, that no timely Aid for the present Detachement could be afforded me from your Quarter, and in the next place to an innumerable Series of Distress & Perplexities, which have persecuted me ever since my takeing Post here.  All I can say in my own Justification is, that I can reconcile my Conduct to my own Conscience and I hope upon an Enquiry, to your Excellencys Satisfaction.
                  The Memorial, which Your Excellency alludes to, I knew not off untill it was presented me, I disapprov’d of it from the first, and never harbour’d a Thought of rating my Services in that manner, it’s true the Distresses of the Officers were and are great; But they might have been represented in a very different Manner.
                  A great Number of the old 18 months men were dischargd after the Reduction of York, a larger Number of them who had longer to serve were unfortunately sick and furloughd on their March to this place by Major Poulson and Desertion has been so prevalent in this Country, that very few of them have ever return’d, a Majority of the Officers were also furloughd principally by the Baron, so that not more than 5 or 6 of them and about 200 men came up and those naked in the literal Sense of the Word.
                  Nothwithstanding my constant Applications and Exertions, they are not yett well clad; But as they are they shall march on Wednesday—they would have marched the 1st instant; But being informed by government, that by detaining them a few Days I should receive a few New , which will arrive tomorrow Night.
                  Their Number will be about 100 Noncomission’d Officers inclusive about 150 will remain behind most of those are sick absent Officers Waiters and Invalids, those that Will be fit to march shall be sent on afterward Lt Colo. Posey commands the Detachement, it’s well officered and I hope when it getts into the Field, it will in part retrieve the sinking Caracter of the Va Line.
                  There had been great Relaxation of Discipline amongst those men during the last Campaign, owing in some Measure to the Officers being chiefly those exchangd from long Island and some Injudicious new Appointments.
                  Want of Cloathing, want of provisions, being once twelve Days without a Morsell of Meat of any kind (causd by the Repeal of a Law under which we were supplied) and the Contents of the aforementiond Representation being through the Imprudence of some made rather too publick has been productive of great Disorders among the men; once upwards of 100 rose in Arms to rescue some prisoners; But by the Negilance of the Officers, that now command the Detachment, they were compell’d to return to their Duty—it has requird Address and Attention to keep them together.
                  Notwithstanding every Precaution such as frequent Roll Calls—Patrolls—Camp Guards strick Orders and severe punishments, the Buseness of some of the Inhabitants in encouraging and carrying on an illicit and pernicious Traffic with the Soldiers, I have at last been obligd to order a General Court martial.  The original Proceedings of which your Excellency has inclosd,  The Necessity of the Case and my Proceedings on the Occasion I hope will justify my Conduct in ordering the Culprits executed, which was done with great Solemnity, and I hope will have the desir’d Effect.  Whilst under Sentence of Death he discover’d a Scene of Villainy too Shocking to relate.
                  I have allready had Numbers of the inhabitants before civil Magistrates and punishd according to Law, an Officer is now out with a proper Warrant from a Justice of the Peace, who will bring in many more.  Arm’s, Accoutrements, Cloathing, Pants, Axes, Waggons Gears etc. etc. nay nothing has escapd their rapacious hands, however hope it is now putt a Stop to.
                  a Law was passd the last Session for recruiting the Line, an order is also issued by Government for putting the late Draft Law in Execution in the Delinquent Country which if there was monney in the Treasury to pay that price might probably produce from 1000 to 1200 men during the Course of the Summer, But such is the Situation of the State at present, that they have few pounds in the Treasury nor any immediate Prospects—There is not an article of Cloathing either Continental or State Property except what is on the mens Backs ready to march neither is there Waggons, Tents Camp kettles, Can or any other Article of Qr Master Stores or Camp equipage.  Arms and accoutrements I have hitherto obtained from Richmond, however my Demands were but small in those Articles—there is neither Espontoons, Sergeants Swords, Drums Fifes or Colors the latter we can do without.
                  I have therefore to request the Favour of your Excellency, Should you think proper to continue this Post as a General Rendezvous for the Reception and equipment of the new Levis to have a Sufficiency of Cloathiers—Qr Mr Stores Waggons etc. etc. order’d to this place for this purpose as nothing can be expected from the State.
                  Your Excellency will pardon my Suggesting the Necessity of Conductors being ordered not to break Bulk untill they arrive here.
                  My Reason is, that I cannot go into a Qr Masters Store in the State; But I find one or other Article of the Stores of season for General Greene from Philadelphia—so soon as the Troops have marchd, I shall lay before your Excellency and the Minister of War the necessary Estimates, however from the supposed Number of such to be raised your Excellency is the best Judge of the Quantity and Quality of the Stores necessary for their Equipment.
                  The Officers necessary to continue at this Post and at the different Rendezvous order’d by Government as also a Number of Sergeants Drummers and Fifers a few Invalids and Artificers unfit to march but useful here are really distressed for want of monney, many have been oblig’d to sell at an undervalued part of their little All for Subsistance, not being attachd to any particular part of the Army, we are precluded from the Advantages of those in the Field both in monney and other Supplys.
                  I am therefore requested to Sollicit your Excellencys Attention towards us, probably a Sum adequate to three months Pay commencing the first Day of January last (to which Date the Legislature have passd a Law to settle with the line) might through your Excellencys Interest be putt in the hands of the Paymaster to the General Rendezvous for this purpose.  
                  Lt Colo. Posey is extreamly uneasy and I am inclined to think, that he was more  by the Importunitys of other officers than by his own Inclination to Sign the Representation for , it was wrote by an Officier, who having no Dependencebut his Commission rather of a warm Temper is really distressd and it was not properly degested when handed to me.
                  it gives me inexpressible pain, that the Officers of your own Country should be guilty of wounding your Excellencys Feelings and hope it will never again be the Case.
                  Whilst I am writeing, I receivd the inclosd Order of Government with a Request to Officers to the different Rendezvous for the Reception of the Drafts.
                  Your Excellency will therefore pardon my urging the immediate Necessity of forewarding on the Supplier of Cloathing, and other Stores as soon as possible as other ways the men who allways come in half naked will suffer and be detaind much longer than the Necessitys of the Service will admitt.  I have wrote Major Forsyth D:P:C: S:A: on the Subject of provisions which is extreamly scarce and the meat very bad—and unless the Post can be supplied by Contract, I fear we will again be brought to Sufferance.
                  If the necessary Supplies can be furnishd me in due Time, I will take Care, that they Shall be properly applied, regular Accounts kept—and the Troops form’d and marchd without Delay.  I have the honor to be with the greatest Veneration and Respect Your Excellencys Most obedient and most humble Servant
                  
                     Christian Febiger
                     Colo. 2nd Va Regt 
                     
                     
                  
               